DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has phras  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: "camera 63" in paragraph [0081], line 3 is not shown in FIG. 6.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, 6-7, 9-11, 13-14, 16-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 9, 11, 16 and 18 recite the limitation "the j-th image" in line, 3 respectively. There is insufficient antecedent basis for this limitation in the claims.
Claims 3, 10, and 17 recite the limitation "the i-th sub-thread" in line, 3 respectively. There is insufficient antecedent basis for this limitation in the claims.
Claims 4, 11 and 18 recite the limitation "the j-th loop closure database" in line  respectively. There is insufficient antecedent basis for this limitation in the claims.
Claims 6-7, 13-14 and 20 recite the limitation "the largest inlier point matching amount" in lines 3, 2 respectively. There is insufficient antecedent basis for this limitation in the claims. 
Claims 5, 12, and 19 are rejected to under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims  1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Advani et al (U.S PG-PUB NO. 20200202550 A1) in view of Fu et al (CN 110070615 A).
	-Regarding claim 1, Advani discloses a computer-implemented loop closure detection method for a mobile device (Abstract; “performing loop closure detection … detecting a movement of a device”; FIGS. 1-10; [0020], “mobile device 100”), comprising steps of: collecting images in different detection directions simultaneously through C0 cameras installed on the mobile device to obtain an image data group comprising C0 images (FIG. 1,  cameras 104, 105; [0020], “one or more cameras … including SLAM”; FIGS. 2, 3; [0024], “capturing images and implementing loop closure detection”; [0025]-[0026]; [0028]; FIG. 6), wherein C0 is an integer larger than 1 (FIG. 1, cameras 104, 105; [0020]); calculating feature information of each image in the image data group (FIGS. 2,3; [0024], “extracting features”; [0026], “feature extraction block 306 … features of the image data … memory 310”; [0028], “N images”; FIGS. 6, 8); performing a loop closure detection in C0 sub-threads respectively based on the feature information to obtain a loop closure detection result of each sub-thread (FIGS. 1-10;[0024]-[0025]; [0026], “loop closure detection block … feature extraction block”; [0047], “loop closure thread”; FIGS. 6, 8), wherein each sub-thread corresponds to the loop closure detection in one detection direction; and determining a loop closure detection result of the mobile device based on the loop closure detection result of each sub-thread (FIGS. 1-3, 6, 8).

In the same field of endeavor, Fu discloses a Simultaneous Localization and Mapping (SLAM) method based on multi-camera cooperation, 360-degree observation of a detection environment (Fu: Abstract; FIGS. 1-4; Page 4, 3rd paragraph, “multi-camera cooperation … SLAM system … autonomous navigation of unmanned platform”; Page 3, 7th paragraph, “robot”;  Page 4, Step 6). Fu teaches collecting images in different detection directions simultaneously through C0 cameras installed on the mobile device to obtain an image data group comprising C0 images (Fu: FIGS. 1-2, 4; Page 5, Step S1, 2nd paragraph, “N cameras … installed in an equal-angle manner”, Step S2, 1st paragraph, “synchronously collecting…”, Step S4, 1st paragraph, “current frame image obtained by each camera”; Page 7, Step S1, “Synchronously triggering five cameras”; Page 4, 1st paragraph, “synchronously acquiring …”, step $5, “. … current frame composed of all images currently acquired by all the cameras … key frame”), wherein C0 is an integer larger than 1 (Fu: FIGS. 1-2; Page 5, Step S1, “N cameras”); calculating feature information of each image in the image data group (Page 4, Step 4, “extracting feature points of each image … feature points of the current frame image obtained by each camera”; Page 7, Steps S2-S3; FIG. 4); performing a loop closure detection in C0 sub-threads Fu: Abstract;  Page 4, Step 6, “performing global closed-loop detection on the basis of the current key frame … adopts a Netvlad algorithm for realizing weak supervised learning image retrieval based on a convolutional neural network”; Page 6, Step 6; Page 5, Step 2, “multi-thread”; Page 7, Step S2, “a thread is allocated to each camera video”, Steps S4-S5; FIG. 4), wherein each sub-thread corresponds to the loop closure detection in one detection direction (Fu: Page 7, Step S2, “a thread is allocated to each camera video”; FIGS. 1-2); and determining a loop closure detection result of the mobile device based on the loop closure detection result of each sub-thread (Fu: Abstract;  Page 4, Step 6, “performing global closed-loop detection on the basis of the current key frame”; Page 5, Step 2; Page 6, Step 6; Page 7, Steps 2-5; FIG. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Advani with the teaching of Fu by using multi-camera in different detection directions and multi-thread for loop closure detection in order to achieve accurate and robust locating results with limited perception field of view.
-Regarding claim 8, Advani discloses a mobile device (Abstract; “performing loop closure detection … detecting a movement of a device”; FIGS. 1-10; [0020], “mobile device 100”), comprising: CO cameras (FIG. 1,  cameras 104, 105; [0020], “one or more cameras”); a memory (FIG. 1, memory 108); a processor (FIG. 1, processor 102); and one or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprise [0020], “processor configured to execute instructions stored in a memory”; [0021]; [0024]; [0026]; [0028]-[0029]; [0007]): instructions for collecting images in different detection directions simultaneously through the CO cameras to obtain an image data group comprising CO images (FIG. 1,  cameras 104, 105; [0020], “one or more cameras… including SLAM”; FIGS. 2, 3; [0024], “capturing images and implementing loop closure detection”; [0025]-[0026]; [0028]; FIG. 6), wherein CO is an integer larger than 1 (FIG. 1, cameras 104, 105; [0020]); instructions for calculating feature information of each image in the image data group (FIGS. 2,3; [0024], “extracting features”; [0026], “feature extraction block 306 … features of the image data … memory 310”; [0028], “N images”; FIGS. 6, 8); instructions for performing a loop closure detection in CO sub-threads respectively based on the feature information to obtain a loop closure detection result of each sub-thread (FIGS. 1-10;[0024]-[0025]; [0026], “loop closure detection block … feature extraction block”; [0047], “loop closure thread”; FIGS. 6, 8), wherein each sub-thread corresponds to the loop closure detection in one detection direction; and instructions for determining a loop closure detection result of the mobile device based on the loop closure detection result of each sub-thread (FIGS. 1-3, 6, 8).
Advani does teach using one or more cameras for loop closure detection. Advani is silent to teach C0 cameras in different detection directions and obtain an image data group comprising C0 images. Advani is also silent to teach C0 sub-threads, wherein each sub-thread corresponds to the loop closure detection in one detection direction; and determining a loop closure detection result of the mobile device based on the loop closure detection result of each sub-thread.
Fu: Abstract; FIGS. 1-4; Page 4, 3rd paragraph, “multi-camera cooperation … SLAM system … autonomous navigation of unmanned platform”; Page 3, 7th paragraph, “robot”;  Page 4, Step 6). Fu teaches collecting images in different detection directions simultaneously through C0 cameras installed on the mobile device to obtain an image data group comprising C0 images (Fu: FIGS. 1-2, 4; Page 5, Step S1, 2nd paragraph, “N cameras … installed in an equal-angle manner”, Step S2, 1st paragraph, “synchronously acquiring …”, Step S4, 1st paragraph, “current frame image obtained by each camera”; Page 7, Step S1, “Synchronously triggering five cameras”; Page 4, step $5, “. … current frame composed of all images currently acquired by all the cameras … key frame”), wherein C0 is an integer larger than 1 (Fu: FIGS. 1-2; Page 5, Step S1, “N cameras”); calculating feature information of each image in the image data group (Page 4, Step 4, “extracting feature points of each image … feature points of the current frame image obtained by each camera”; Page 7, Steps S2-S3; FIG. 4); performing a loop closure detection in C0 sub-threads respectively based on the feature information to obtain a loop closure detection result of each sub-thread (Fu: Abstract;  Page 4, Step 6, “performing global closed-loop detection on the basis of the current key frame … adopts a Netvlad algorithm for realizing weak supervised learning image retrieval based on a convolutional neural network”; Page 6, Step 6; Page 5, Step 2, “multi-thread”; Page 7, Step S2, “a thread is allocated to each camera video”, Steps S4-S5; FIG. 4), wherein each sub-thread corresponds to the loop closure Fu: Page 7, Step S2, “a thread is allocated to each camera video”; FIGS. 1-2); and determining a loop closure detection result of the mobile device based on the loop closure detection result of each sub-thread (Fu: Abstract;  Page 4, Step 6, “performing global closed-loop detection on the basis of the current key frame”; Page 5, Step 2; Page 6, Step 6; Page 7, Steps 2-5; FIG. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Advani with the teaching of Fu by using multi-camera in different detection directions and multi-thread for loop closure detection in order to achieve accurate and robust locating results with limited perception field of view.
-Regarding claim 15,  Advani discloses a non-transitory computer-readable storage medium storing one or more computer programs executable on a processor to implement a loop closure detection method, wherein the one or more computer programs comprise (Abstract; FIGS. 1-10; [0005]-[0007]; [0020]; [0021]; [0024]; [0026]; [0028]-[0029]): instructions for collecting images in different detection directions simultaneously through CO cameras installed on a mobile device to obtain an image data group comprising CO images (FIG. 1,  cameras 104, 105; [0020], “one or more cameras… including SLAM”; FIGS. 2, 3; [0024], “capturing images and implementing loop closure detection”; [0025]-[0026]; [0028]; FIG. 6), wherein CO is an integer larger than 1 (FIG. 1, cameras 104, 105; [0020]); instructions for calculating feature information of each image in the image data group (FIGS. 2,3; [0024], “extracting features”; [0026], “feature extraction block 306 … features of the image data … memory 310”; [0028], “N images”; FIGS. 6, 8); instructions for performing a loop closure detection in CO sub-threads respectively based on the feature information to obtain a loop closure detection result of each sub-thread (FIGS. 1-10;[0024]-[0025]; [0026], “loop closure detection block … feature extraction block”; [0047], “loop closure thread”; FIGS. 6, 8), wherein each sub-thread corresponds to the loop closure detection in one detection direction; and instructions for determining a loop closure detection result of the mobile device based on the loop closure detection result of each sub-thread (FIGS. 1-3, 6, 8).
Advani does teach using one or more cameras for loop closure detection. Advani is silent to teach C0 cameras in different detection directions and obtain an image data group comprising C0 images. Advani is also silent to teach C0 sub-threads, wherein each sub-thread corresponds to the loop closure detection in one detection direction; and determining a loop closure detection result of the mobile device based on the loop closure detection result of each sub-thread.
In the same field of endeavor, Fu discloses a Simultaneous Localization and Mapping (SLAM) method based on multi-camera cooperation, 360-degree observation of a detection environment (Fu: Abstract; FIGS. 1-4; Page 4, 3rd paragraph, “multi-camera cooperation … SLAM system … autonomous navigation of unmanned platform”; Page 3, 7th paragraph, “robot”;  Page 4, Step 6). Fu teaches collecting images in different detection directions simultaneously through C0 cameras installed on the mobile device to obtain an image data group comprising C0 images (Fu: FIGS. 1-2, 4; Page 5, Step S1, 2nd paragraph, “N cameras … installed in an equal-angle manner”, Step S2, 1st paragraph, “synchronously acquiring …”, Step S4, 1st paragraph, “current frame image obtained by each camera”; Page 7, Step S1, “Synchronously triggering five cameras”; Page 4, step $5, “. … current frame composed of all images currently acquired by all the cameras … key frame”), wherein C0 is an integer larger than 1 (Fu: FIGS. 1-2; Page 5, Step S1, “N cameras”); calculating feature information of each image in the image data group (Page 4, Step 4, “extracting feature points of each image … feature points of the current frame image obtained by each camera”; Page 7, Steps S2-S3; FIG. 4); performing a loop closure detection in C0 sub-threads respectively based on the feature information to obtain a loop closure detection result of each sub-thread (Fu: Abstract;  Page 4, Step 6, “performing global closed-loop detection on the basis of the current key frame … adopts a Netvlad algorithm for realizing weak supervised learning image retrieval based on a convolutional neural network”; Page 6, Step 6; Page 5, Step 2, “multi-thread”; Page 7, Step S2, “a thread is allocated to each camera video”, Steps S4-S5; FIG. 4), wherein each sub-thread corresponds to the loop closure detection in one detection direction (Fu: Page 7, Step S2, “a thread is allocated to each camera video”; FIGS. 1-2); and determining a loop closure detection result of the mobile device based on the loop closure detection result of each sub-thread (Fu: Abstract;  Page 4, Step 6, “performing global closed-loop detection on the basis of the current key frame”; Page 5, Step 2; Page 6, Step 6; Page 7, Steps 2-5; FIG. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Advani with the teaching of Fu by using multi-camera in different detection directions and multi-
-Regarding claims 2, 9 and 16, Advani in view of Fu discloses the methods of claim 1, 8 and 15 respectively.
 Advani is silent to teach wherein the step of calculating the feature information of each image in the image data group comprises: extracting a corner point feature set of the j-th image in the image data group, wherein 0<j<CO; calculating a descriptor set corresponding to the corner point feature set; and using the corner point feature set and the descriptor set as feature information of the j-th image in the image data group.
In the same field of endeavor, Fu discloses wherein the step of calculating the feature information of each image in the image data group comprises: extracting a corner point feature set of the j-th image in the image data group, wherein 0<j<CO (Fu: Page 5, Step S2, “extracted corner points in the image”, “extract FAST corner points”); calculating a descriptor set corresponding to the corner point feature set; and using the corner point feature set and the descriptor set as feature information of the j-th image in the image data group (Fu: Page 5, Step S2; Page 7, Step S2, “available feature points are uniformly and accurately extracted in the image … feature point information comprises the extracted angular point position and the multi- scale descriptor with direction information”; Page 6, paragraph 9, “extracting global descriptor”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Advani with the teaching of Fu by using multi-camera in different detection directions and multi-
-Regarding claims 3, 10, 17, Advani in view of Fu discloses the methods of claim 1, 8 and 15 respectively.
Advani discloses traversing the feature information of each image to obtain the loop closure detection result corresponding to the feature information of each image and determining the loop closure detection result based on the loop closure detection result corresponding to the feature information of each image (Abstract; FIGS. 3, 6, 8; [0026]-[0029]).
Advani is silent to teach multi-cameras in different detection directions and multi-threads for loop closure detection, wherein each sub-thread corresponds to the loop closure detection in one detection direction.
In the same field of endeavor, Fu teaches multi-camera in different detection directions and multi-thread for loop closure detection, wherein each sub-thread corresponds to the loop closure detection in one detection direction (Fu: Abstract; FIGS. 1-4; page 7, Step S2, “a thread is allocated to each camera video stream by using a multi-thread programing).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Advani with the teaching of Fu by using multi-camera in different detection directions and multi-thread for loop closure detection in order to achieve accurate and robust locating results with limited perception field of view.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al (CN 110660098 A) discloses a closed-loop detection (loop closure detection) method based on monocular vision. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664